179 S.W.3d 315 (2005)
Denise MARTIN, Claimant/Appellant,
v.
NATIONAL LINEN UNIFORM CO., and Division of Employment Security, Respondents.
No. ED 86871.
Missouri Court of Appeals, Eastern District, Division Five.
November 29, 2005.
*316 Cynthia A. Quetsch, Jefferson City, MO, for respondent.
Denise Martin, St. Louis, MO, appellant acting pro se.
National Linen & Uniform Co., LLC, Doraville, GA, respondent acting pro se.
GLENN A. NORTON, Chief Judge.
Denise Martin (Claimant) appeals from the decision of the Labor and Industrial Relations Commission denying her unemployment benefits. Because this Court is without jurisdiction, the appeal is dismissed.
A deputy from the Division of Employment Security determined that Claimant was disqualified from receiving unemployment benefits because she was discharged from work for misconduct connected with her work. Claimant appealed to the Appeals Tribunal, which dismissed her appeal. Claimant then filed an application for review with the Commission, which affirmed the Appeals Tribunal's decision on July 22, 2005. Claimant filed a notice of appeal to this Court on August 23, 2005.
The Commission's decision becomes final ten days after it is mailed to the parties. Section 288.200.2, RSMo 2000. A claimant then has twenty days to appeal the Commission's final decision. Section 288.210, RSMo 2000. Here, the Secretary for the Commission mailed its decision to Claimant on July 22, 2005. The decision became final ten days later and Claimant's notice of appeal was due on August 22, 2005. Section 288.200.2; Section 288.210. Claimant filed her notice of appeal on August 23, 2005, which is untimely.
This Court has a duty to examine its jurisdiction sua sponte. Crowden v. General Sign Co., 133 S.W.3d 562, 562 (Mo.App. E.D.2004). We issued an order directing Claimant to show cause why her appeal should not be dismissed. Claimant has not filed a response to the order. Section 288.210 makes no provision for late filing of a notice of appeal. Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). An untimely notice of appeal in an unemployment case deprives this Court of jurisdiction to entertain the appeal. Loeffler v. Shop N Save, 121 S.W.3d 261, 261 (Mo.App.E.D.2003).
Claimant's appeal is dismissed for lack of jurisdiction.
KATHIANNE KNAUP CRANE and BOOKER T. SHAW, JJ., concur.